DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 14-15 of reply, filed 10/21/2021, with respect to the claim interpretation pursuant to 35 U.S.C. § 112(f) and the claim rejection under 35 U.S.C. § 112(a) have been fully considered and are persuasive. Specifically, the limitation “a processor configured to …” in claim 36 is not interpreted under 35 U.S.C. § 112(f) and, consequently, the rejection of claim 36 under 35 U.S.C. § 112(a) is withdrawn.
Applicant’s arguments, see pages 15-23 of reply, filed 10/21/2021, with respect to the rejection(s) of claim(s) 1-26 and 36 under 35 U.S.C. § 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-26 and 36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t teach or suggest: performing a convolution operation using loading space unit wherein “determining a loading space unit for at least one loading space in an input based on a height or a width for an input feature map of the input and an extent of a dimension of a kernel feature map” as recited in independent claims 1 and 36.
Kim et al., U.S. Patent No. 11,003,985 (herein Kim), the closest prior art of record, teaches a processor-implemented convolutional neural network (CNN) processing method comprising: determining a loading space unit for at least one loading space in an input based on an extent of a dimension of a kernel feature map [Determining the size of the input tile Din_T based on the kernel size. Kim at column 8, lines 63-65; column 9, lines 45-51]; loading target input elements corresponding to a target loading [Loading the input tile Din_T from memory 101 and storing the input tile into the input buffer 110. Kim at column 8, lines 49-56; column 9, lines 43-45]; and performing a convolution operation between the target input elements stored in the input buffer and at least one kernel element of a kernel [Performing convolution between the input tile and a kernel. Kim at column 9, lines 3-6]. Kim doesn’t teach that the determining a loading space unit is based a height or a width for an input feature map of the input, in addition to an extent of a dimension of a kernel feature map and, therefore, doesn’t teach “determining a loading space unit for at least one loading space in an input based on a height or a width for an input feature map of the input and an extent of a dimension of a kernel feature map” as recited in independent claims 1 and 36.
Ma et al., “Optimizing Loop Operation and Dataflow in FPGA Acceleration of Deep Convolutional Neural Networks” (herein Ma) teaches determining a loading space unit for at least one loading space in an input for performing convolution operations [Determining tile size for convolution loops. Ma at Section 2]. However, Ma doesn’t teach “determining a loading space unit for at least one loading space in an input based on a height or a width for an input feature map of the input and an extent of a dimension of a kernel feature map” as recited in independent claims 1 and 36.
Therefore, the prior art of record doesn’t teach or suggest “determining a loading space unit for at least one loading space in an input based on a height or a width for an input feature map of the input and an extent of a dimension of a kernel feature map” as recited in independent claims 1 and 36.
Claims 2-26 depend from claim 1 and are considered allowable for at least the reasons given above regarding claim 1.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 27-35 and 37-47 directed to an invention non-elected with traverse in the reply filed on 06/08/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
This application is in condition for allowance except for the above formal matters regarding claims directed to non-elected invention.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123